                                                                                                                           FiLEC)
                Case 5:21-tk-06102-UA Document 7 Filed 07/09/21 Page 1 of CLERK,
                                                                          4 Page      ID #:11COURT
                                                                                 U.S. DISTRICT




                                                      United States District Court
                                                                                                                     ,~.- 9 2021
                                                      Central District of California
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                           BY                     DEPUTY

 UNITED STATES OF AMERICA vs.                                             Docket No.            CC32,9096102 / 5:21-tk-6102

 Defendant           D'Angelo Bell                                        Social Security No. 6        3         8     7

 akas:                                                                   (Last 4 digits)




                                                                                                                     MONTH     DAY   YEAR
         In the presence of the attorney for the government, the defendant appeared by telephone on this date.        07        09   2021


 COUNSEL                                                            (DFPD)Andrew F
                                                                         (Name of Counsel)

    PLEA          ~X GUILTY,and the court being satisfied that there is a factual basis for the plea.~        NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
                   There being a finding of GUILTY,defendant has been convicted as charged of the offenses)of: Assimilated driving on a
  FINDING
                  license suspended for DUI conviction within the STJ of the United States, in violation of CVC 14601.2

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that:
  ORDER


     The defendant is sentenced to 10 days' imprisonment that may be served on (5)five(2)two day weekend terms to be completed by
    12/]0/2021. The defendant is ordered to serve a(1)one year term of unsupervised probation, to be termed early if the jail time has
    been served before the end of the probation tern. The defendant is ordered to pay a fine of $300.00, a special assessment of $10.00,
    and CVB processing fee of$30.00 for a total of$340.00 to be paid on or before 12/10/2021.




CR-104(docx (0/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 1 of4
                Case 5:21-tk-06102-UA Document 7 Filed 07/09/21 Page 2 of 4 Page ID #:12


 USA vs.     D'Angelo Bell                                                              Docket No.:     CC32,9096102 / 5:21-tk-6102



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                                                                                                                     ~.,

                     07/09/202]
            Date                                                          Kenly Kiya Kato, U. S. Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                          Clerk, U.S. District Court




                      07/09/2021
                                                                    By
            Filed Date                                                    Terry R. Baker, De           Jerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local crime;       9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                   engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                  any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                         by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                       family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the             review and has determined that the restriction is necessary for
       court or probation officer;                                                        protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without        10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission ofthe court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                  substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                  being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least l0 days before       12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours ofan unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant's residence;                    13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her              enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                   permission of the court;
       any contraband prohibited by law or the terms of supervision and            14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                   specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                   defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                 probation officer to confirm the defendants compliance with such
       reasons and must notify the probation officer at least ten days before             requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated             15.    The defendant must follow the instructions of the probation officer
       change;                                                                            to implement the orders ofthe court, afford adequate deterrence from
                                                                                          criminal conduct, protect the public from further crimes of the
                                                                                          defendant; and provide the defendant with needed educational or
                                                                                          vocational training, medical care, or other correctional treatment in
                                                                                          the most effective manner.




CR-104(docx 10/i8)                                  JUDGMENT &PROBATION/COMMITMENT ORDER                                                             Page 2 of 4
                Case 5:21-tk-06102-UA Document 7 Filed 07/09/21 Page 3 of 4 Page ID #:13


  USA vs.     D'Angelo Bell                                                    Docket No.:     CC32,9096102 / 521-tk-6102



      The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under ]8 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

            Payments will be applied in the following order:

                      Special assessments under 18 U.S.C. § 30]3;
                      Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                      Fine;
                      Community restitution, under 18 U.S.C. § 3663(c); and
                      Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant's income, "monetary gains," or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(docx 10/18)                              NDCMENT &PROBATION/COMMITMENT ORDER                                                      Page 3 of 4
               Case 5:21-tk-06102-UA Document 7 Filed 07/09/21 Page 4 of 4 Page ID #:14


 USA vs.     D'Angelo Bell                                                      Docket No.:       CC32,9096102 / 5:21-tk-6102



                                                                   RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on

 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                              I~
            Filed Date                                               Deputy Clerk



                                                FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, l understand that the court may(l) revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.



        (Signed)
                     Defendant                                                                Date




                     U. S. Probation Officer/Designated Witness                               Date




CR-104(docx 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 4 of4
